Citation Nr: 0525790	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-35 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a lower extremities 
skin condition, including as due to ionizing radiation 
exposure.

2.  Entitlement to service connection for skin lesions, and 
basal cell carcinoma of the left ear, including as due to 
ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1944 to March 1946.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision of the Chicago, Illinois Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In July 2005, a 
Travel Board hearing was held at the RO before the 
undersigned.  In August 2005, a notification letter was sent 
to the veteran informing him that the Board granted a motion 
to advance the case on the Board's docket due to the 
veteran's advanced age.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2005, the appellant testified at a hearing before the 
undersigned at the Chicago, Illinois RO.  Unfortunately, VA 
was unable to make a recording of that hearing proceeding.  
In August 2005, VA contacted the veteran and offered him the 
opportunity for another hearing.  In his August 2005 reply, 
the veteran indicated that he wished to have a hearing before 
a Veterans Law Judge at the Chicago RO.  Inasmuch as Travel 
Board hearings are scheduled by the RO, the case must be 
remanded for this purpose.  

Accordingly, the case is remanded to the RO for the 
following:

The RO should arrange for the appellant 
to be scheduled for a Travel Board 
hearing before a Veterans Law Judge at 
the RO in Chicago, Illinois. 

Thereafter, the case should be processed in accordance with 
established appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


